Chad C. Rasmussen (13847)
2230 N. Univ. Pkwy., Ste. 7E
Provo, UT 84604
Phone: 801-747-9529
Fax: 801-384-0519
E-mail: chad@AlpinaLegal.com

Attorney for Defendant

                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF UTAH CENTRAL DIVISION
                   351 South West Temple, Salt Lake City, UT 84101 - (801) 524-6100



 FRANCISCO RODRIGUEZ, individually                      DEFENDANT’S MEMORANDUM IN
 and on behalf of others similarly situated,          OPPOSITION TO PLAINTIFF’S MOTION
                                                          FOR CLASS CERTIFICATION
               Plaintiff,
                                                            Case No. 2:20-CV-00120-JNP-DBP
        v.
                                                            Judge: JILL N. PARRISH
 CASCADE COLLECTIONS LLC,                                   Magistrate Judge: DUSTIN B. PEAD

               Defendant.




                                                  1
                                                    TABLE OF CONTENTS

BACKGROUND AND INTRODUCTION .................................................................................... 3

RELEVANT FACTS ....................................................................................................................... 4

ARGUMENT .................................................................................................................................11

   A. Standard for certifying a class.............................................................................................11

   B. The putative class is not ascertainable given the Plaintiff’s definition .............................. 12

   C. Plaintiff does not have standing to sue and multiple judgments have been obtained against
   putative class members, and, therefore Plaintiff fails to meet the typicality requirement ........ 14

   D. Plaintiff’s credibility and character preclude him from acting as representative of the
   putative class ............................................................................................................................. 15

   E. Plaintiff’s counsel is inadequate for representing the putative class ................................. 17

   F.    Plaintiff may not seek certification of a class for obtaining equitable relief ..................... 19

   G. A class action is not a superior method of adjudication under Rule 23(b)(3).................... 20

CONCLUSION ............................................................................................................................. 21




                                                                       2
       Defendant, by and through counsel Chad C. Rasmussen of Alpina Legal, pursuant to Dist.

Utah Local Rule 7-1 submits this memorandum in opposition to Plaintiff’s Motion for Class

Certification (Doc. 16) (hereinafter “Motion”) and respectfully requests this Court to deny the

Motion. This opposition is based on the following grounds:

                           BACKGROUND AND INTRODUCTION

       Plaintiff has brought this action alleging violations of the Fair Debt Collection Practices

Act (“FDCPA”) based on the language in a letter (hereinafter “Letter”) sent by Defendant and is

seeking to certify a class of plaintiffs. Plaintiff seeks certification under “Rules [sic] 23(b)(2)

and/or Rule 23(b)(3).” However, Plaintiff fails to carry his burden of proving that all of the

requirements for class certification are met. Plaintiff’s Complaint has pleaded a generic cause of

action: Defendant’s “acts and omissions constitute numerous and multiple violations of the

FDCPA.” Complaint, ¶ 49. Plaintiff’s Complaint alleges violations based on the fact that the

Letter “does not properly reflect the notice requirements contained at 15 U.S.C. § 1692g(a)”

because “[s]pecifically, the Defendant’s notice limits the methods for Plaintiff to contact

Defendant to a letter through the mail or a phone call. 15 U.S.C. 1692g(a)(3) allows for Plaintiff

to notify Defendant through other reasonable means such as facsimile or even in-person.

Defendant has limited Plaintiff’s rights by making such statement.” Complaint, ¶¶ 27, 28. After

the parties have conducted discovery, including depositions, Plaintiff’s Motion now references

unpleaded claims and issues not raised in his Complaint, including (1) that the language in the

Letter provided for contradictory time periods to dispute the debt and (2) that the Letter failed to

accurately state the amount of the debt. Plaintiff is now trying to improperly include these

unpleaded claims in this lawsuit, to which Defendant objects. This is improper and is a partial



                                                   3
basis for why this Court should deny the Motion, as argued below.

       In sum, the Motion should be denied because Plaintiff fails to satisfy the requirements

necessary for a class to be certified. Specifically, the putative class should not be certified

because (1) the class is not ascertainable in light of the fact-intensive issue of whether each of the

putative class members incurred a consumer debt; (2) Plaintiff fails to satisfy the typicality

requirement based on his lack of standing to sue and the judgments already obtained against

class members; (3) Plaintiff is not an adequate representative of the putative class; (4) Plaintiff’s

counsel is not adequate for representing the class; (5) Plaintiff is seeking certification for

equitable relief, which is not appropriate or available under the FDCPA; and (6) a class is not a

superior method of adjudication.

                                       RELEVANT FACTS

1. This lawsuit was initiated February 21, 2020 when Plaintiff filed his Complaint.

2. The putative class is defined as:

               All persons with addresses within Utah; who were sent any communication which
               was similar or identical to Plaintiff’s Exhibit A on behalf of Astor Brothers &
               Co.; to recover a consumer debt; which were not returned undelivered by the
               United States Postal Service; from February 21, 2019 until February 21, 2020; in
               which the communication provided the following language: “If you dispute the
               validity of this debt or any part of it, you must notify us either by writing to
               Cascade Collections, LLC, P.O. Box 970547, Orem, UT 84097, or by calling toll-
               free 855-978-7184 or locally (801) 900-3328 within thirty (30) days of the date of
               this letter; otherwise we will consider this debt to be valid and proceed
               accordingly…Please pay the Amount Due. We would like to collect the Amount
               Due in an efficient and convenient way. If you are able to pay the Amount Due in
               full at once please do so. On the other hand, if you are unable to pay the amount
               in full at once, we are able to set up a payment plan so that the Amount Due is
               paid gradually over time. Please note that the Amount Due is the balance as of the
               date listed above and may or may not include interest, accruing interest, costs, or
               other fees. Please contact this office to determine how the Amount Due is
               calculated and to determine the balance.” Motion, p. 2 (Bold emphasis added).



                                                   4
3. Defendant sent letters to the putative class members on behalf of Astor Bros. & Co. See

    Declaration of Tucker Morris (attached to the Appendix filed herewith as Exhibit “A”), ¶ 11.1

4. Astor Brothers & Co. (“Astor Bros.”) is a corporation organized under the state of Delaware.

    See Appendix - Exhibit “A,” ¶ 8.

5. Astor Bros. is a multi-asset, investment and advisory firm with offices in New York and Salt

    Lake City. See Appendix - Exhibit “A,” ¶ 8.

6. Defendant uses the same letters whether collecting accounts for commercial debt or

    consumer debt. See Appendix - Exhibit “A,” ¶ 9.

7. It is unknown whether the letters sent to the putative class members were for the purpose of

    recovering on accounts for consumer debt without investigating each account debtor. See

    Appendix - Exhibit “A,” ¶ 12.

8. On or about March 2009 – February 2010, in Davis County, State of Utah, Plaintiff did

    attempt to exercise unauthorized control over the property of another with the purpose to

    deprive him of that property with value greater than $5,000.00. See Deposition of Plaintiff

    Francisco Rodriguez (attached to the Appendix filed herewith as Exhibit “B”), p. 42, L. 18–

    p. 43, L. 25; Statement of Defendant In Support of Guilty Plea and Certificate of Counsel

    (attached to the Appendix filed herewith as Exhibit “C”), p. 1; Plaintiff Francisco

    Rodriguez’s amended Responses to Defendant Cascade Collections LLC’s Discovery

    Requests, Set One (attached to the Appendix filed herewith as Exhibit “D”), Responses to


1
  Defendant is filing together with this Opposition a Motion to Strike Unpleaded Claims and Memorandum in
Support and a Motion to Dismiss or, Alternatively, for Summary Judgment and Memorandum in Support. Per Rule
56-1(b)(5) an Appendix of Evidence is required and such Appendix includes all documents, declarations, and other
evidence relied upon and referred to in this Opposition as well as in the Motion to Strike Unpleaded Claims and
Memorandum in Support and in the Motion to Dismiss or, Alternatively, for Summary Judgment and Memorandum
in Support. Defendant hopes this promotes efficiency and aids the Court in ruling on the pending motions.


                                                       5
   Requests for Admission Nos. 3 and 4.

9. Between the dates of March 2009 – February 2010 Plaintiff used a business account for

   personal purchases which were unauthorized by a company and which resulted in a loss of

   money greater than $5,000.00. See C,” p. 2; Appendix - Exhibit “B,” p. 44, L. 19–p. 45, L.

   19.

10. Plaintiff’s unauthorized use of the business account for personal purchases was dishonest.

   See Appendix - Exhibit “C,” p. 46, LL. 5–22.

11. Based on this dishonest conduct, on October 21, 2010 Plaintiff was convicted of the third

   degree felony of attempted theft. See Appendix - Exhibit “C”; Appendix - Exhibit “D,”

   Responses to Requests for Admission Nos. 3, 4 and 5.

12. On January 13, 2011, Plaintiff was sentenced to serve an indeterminate term in prison of 0-5

   years, which was suspended, sentenced to serve 180 days of home confinement, sentenced to

   complete 50 hours of community service, and ordered to pay restitution of $15,958.08 plus

   interest. See Sentence (attached to the Appendix filed herewith as Exhibit “E”); Appendix -

   Exhibit “B,” p. 47, L. 2–p. 48, L. 18.

13. Plaintiff was also put on probation for 6 years including the restriction to “not be employed

   in a fiduciary position.” See Appendix - Exhibit “E,” p. 2; Appendix - Exhibit “B,” p. 47, L.

   2–p. 48, L. 18.

14. Plaintiff has filed ten bankruptcy petitions within the last ten years and has “developed a

   history of filing Chapter 13 cases and failing to make plan payments.” See Trustee’s Motion

   to Dismiss with Prejudice Under 11 U.S.C. § 105(a) as the Debtor Has Failed to Properly

   Prosecute Bankruptcy Case Under § 109(g) and Has Participated in a Scheme to Delay,



                                                 6
   Hinder or Defraud Creditors Under 11 U.S.C. § 362(d)(4) (attached to the Appendix filed

   herewith as Exhibit “F”), pp. 1, 2; Appendix - Exhibit “B,” p. 55, L. 9–p. 60, L. 25;

   Appendix - Exhibit “D,” Responses to Requests for Admission Nos. 5, 6 and 7.

15. On January 17, 2019, Plaintiff’s Chapter 13 bankruptcy case was dismissed with prejudice

   due to Plaintiff’s “willful failure to abide by the Court’s Order.” See Order of Dismissal with

   Prejudice (attached to the Appendix filed herewith as Exhibit “G”), p. 2; Appendix - Exhibit

   “B,” p. 62, L. 10–p. 64, L. 5; Appendix - Exhibit “D,” Responses to Requests for Admission

   Nos. 5, 6 and 7.

16. Plaintiff was “barred from filing a petition for relief under any Chapter of the United States

   Bankruptcy Code (Title 11) until July 8, 2019.” See Appendix - Exhibit “G,” p. 2; Appendix

   - Exhibit “B,” p. 62, L. 10–p. 64, L. 5; Appendix - Exhibit “D,” Responses to Requests for

   Admission Nos. 5, 6 and 7.

17. On July 30, 2019, Plaintiff filed another bankruptcy petition under Chapter 13. See Appendix

   - Exhibit “F,” p. 1; Appendix - Exhibit “B,” p. 55, L. 9–p. 60, L. 25.

18. On September 19, 2019, the Chapter 13 trustee filed a motion to dismiss Plaintiff’s then-

   pending bankruptcy case because he has “established a pattern of delaying and hindering

   creditors by filing sequential cases and failing to make plan payments.” See Appendix -

   Exhibit “F,” pp. 4, 5; Appendix - Exhibit “B,” p. 55, L. 9–p. 60, L. 25.

19. On April 8, 2020, Plaintiff’s Chapter 13 bankruptcy case was dismissed with prejudice and

   he was “prohibited from refiling for bankruptcy relief for 180 days from the date of

   dismissal.” See Order of Dismissal with Prejudice Pursuant to Trustee’s Motion to Dismiss

   Under 11 U.S.C. § 1307 (attached to the Appendix filed herewith as Exhibit “H”); Appendix



                                                 7
   - Exhibit “B,” p. 53, L. 6–p. 55, L. 8; Appendix - Exhibit “D,” Responses to Requests for

   Admission Nos. 5, 6 and 7.

20. Plaintiff claims he “joined this lawsuit around November 2019.” See Declaration of

   Francisco Rodriguez in Support of Plaintiff’s Motion Class Certification (Doc. 16-1), ¶ 3.

21. Plaintiff does not know what it means to be a class representative, yet his declaration

   submitted in support of the Motion contradicts this. See Appendix - Exhibit “B,” p. 32, LL.

   23–25; Doc. 16-1, ¶¶ 4, 9.

22. Plaintiff does not know what the duties of a class representative are, yet his declaration

   submitted in support of the Motion contradicts this. See Appendix - Exhibit “B,” p. 33, L.

   18–p. 34, L. 4; Doc. 16-1, ¶¶ 4, 9.

23. Plaintiff does not know what the requirements of class certification are. See Appendix -

   Exhibit “B,” p. 35, LL. 15–17.

24. Plaintiff’s understanding of what this case is about is that a letter was sent to several people.

   See Appendix - Exhibit “B,” p. 34, L. 11–p. 35, L. 14.

25. Plaintiff’s understanding of why he is bringing this case is to stop Defendant from sending

   letters to his house. See Appendix - Exhibit “B,” p. 35, L. 21–p. 36, L. 12.

26. Plaintiff does not know if he would drop the case if he got Defendant to stop sending letters

   to his house. See Appendix - Exhibit “B,” p. 35, L. 21–p. 37, L. 5.

27. Plaintiff has two representation agreements in this case. See Contract between Morrison Law

   Group and Francisco Rodriguez agreed to on or about November 22, 2019 (attached to the

   Appendix filed herewith as Exhibit “I”); Class Representative Fee Agreement (attached to

   the Appendix filed herewith as Exhibit “J”); Appendix - Exhibit “B,” p. 22, L. 14–p. 30, L.



                                                  8
   17.

28. The first representation agreement was signed on or about November 22, 2019 and was not

   for being a class representative in a class action because Plaintiff’s counsel mistakenly sent

   him the wrong agreement. See Appendix - Exhibit “I”; Appendix - Exhibit “B,” p. 28, L. 1–p.

   30, L. 17; Email from Ryan McBride, dated June 23, 2020 (attached to the Appendix filed

   herewith as Exhibit “K”).

29. The second representation agreement was signed on or about June 22, 2020 and is for being a

   class representative in a class action after Plaintiff’s counsel discovered it made a mistake in

   the first agreement. See Appendix - Exhibit “J”; Appendix - Exhibit “B,” p. 28, L. 1–p. 30, L.

   17; Appendix - Exhibit “K.”

30. Any proceeds Plaintiff obtains in this case will be applied to Plaintiff’s outstanding balance

   with his attorney for his prior bankruptcy. See Appendix - Exhibit “I,” p. 2; Appendix -

   Exhibit “B,” p. 24, L. 23–p. 27, L. 10

31. Plaintiff’s counsel failed to identify and acknowledge written procedures of Defendant that

   were produced via discovery even after having 1) reviewed the discovery responses produced

   by Defendant, 2) conducted a deposition of Defendant’s 30(b)(6) witness wherein the written

   procedures were addressed in the exhibits used by Plaintiff’s counsel in the deposition, and

   3) conducted a deposition of Defendant’s prior office manager wherein the procedures were

   also addressed in the deposition. It was only after Plaintiff’s counsel asked Defendant’s

   counsel that Plaintiff’s counsel discovered the written procedures. See Email from Ryan

   McBride, dated June 10, 2020 (attached to the Appendix filed herewith as Exhibit “L”);

   Deposition of Tucker Morris filed as Exhibit 3 by Defendant (Doc. 16-6), p. 48, LL. 5–8;



                                                 9
   Documents Bates stamped CASCADE00564–CASCADE00581 (attached to the Appendix

   filed herewith as Exhibit “M”); Declaration of Chad C. Rasmussen (attached to the Appendix

   filed herewith as Exhibit “N”), ¶¶ 8–11.

32. Plaintiff is seeking to certify a class to provide equitable relief under Rule 23(b)(2). See

   Motion, pp. 14, 15.

33. Plaintiff’s Motion, filed by counsel, spans 17 pages and is over 2,500 words long. See

   Motion.

34. Plaintiff has not complied with Rules 7-1(a)(3)(C) and 7-1(e) of DUCivR in filing his

   Motion.

35. Plaintiff’s Counsel Ryan McBride submitted his declaration in support of this Motion with a

   caption for a completely different lawsuit. See Doc. 16-3.

36. Plaintiff’s has also filed a Motion for Summary Judgment Against Defendant Cascade

   Collections, LLC (Doc. 17) (“Motion for Summary Judgment”), which, seeks summary

   judgment on claims not pleaded in the Complaint. See Doc. 17.

37. The Motion for Summary Judgment quotes an outdated, pre-2010 version of Rule 56 as

   argument for the proper legal standard. See Motion for Summary Judgment (Doc. 17), p. 5.

38. Both parties have conducted depositions, including Defendant’s taking the deposition of

   Plaintiff. Appendix - Exhibit “N,” ¶¶ 5–7, 13.

39. The Scheduling Order (Doc. 13) imposed a deadline of May 29, 2020 for Plaintiff to seek

   leave to amend the Complaint. See Doc. 13.

40. Plaintiff’s counsel has not moved to amend the Complaint.

41. Plaintiff has not complied with Rule 15 Fed. R. Civ. P. and Rule 15-1 DUCivR in his attempt



                                                 10
   to seek summary judgment on claims not pleaded.

42. Defendant has already obtained judgments against some putative class members or settled

   any claim some putative class members might have based on the Letters sent to them. See

   Appendix - Exhibit “A,” ¶¶ 14, 15.

43. Defendant is a small, local collection agency. See Appendix - Exhibit “A,” ¶ 4.

44. If a violation of the FDCPA occurred, Defendant had no intention of violating the FDCPA or

   of deceiving any account debtor. See Appendix - Exhibit “A,” ¶¶ 24–26.

45. Within days of being served with the Complaint, Defendant amended the language in its

   form letters referenced in paragraph 16 of the Complaint to read as follows:

               Unless you notify us within 30 days after receiving this notice that you dispute the
               validity of this debt or any part of it, we will consider this debt to be valid and
               proceed accordingly. See Appendix - Exhibit “A,” ¶¶ 17, 35.

46. Defendant has always accepted an account debtor’s dispute of a debt, regardless of how it

   was transmitted, whether orally or in writing. See Appendix - Exhibit “A,” ¶ 29..

47. Plaintiff’s Complaint claims that the putative class members “are entitled to actual damages.”

   See Complaint, ¶ 50.

48. Plaintiff has not suffered actual damages in this case. See Appendix - Exhibit “D,” Responses

   to Requests for Admission No. 1 and No. 2.

49. Defendant incorporates by reference the relevant facts stated in is Motion to Dismiss or

   Alternatively for Summary Judgment and Memorandum in Support, filed herewith.

                                           ARGUMENT

   A. Standard for certifying a class

       “[C]ertification is proper only if the trial court is satisfied, after a rigorous analysis, that



                                                  11
the prerequisites of Rule 23(a) have been satisfied.” Wal-Mart Stores, Inc., v. Dukes, 131 S Ct.

2451, 2551 (2011). Additionally, at least one subsection of Rule 23(b) must be satisfied.

Furthermore, Plaintiff must prove, by a preponderance of the evidence that he has met the

requirements of Rule 23. See In re Hydrogen Peroxide Antitrust Litigation, 552 F.3d 305, 320

(3rd Cir. 2009); Alaska Elec. Pension Fund v. Flowserve Corp., 572 F.3d 221, 228 (5th Cir.

2009). Lastly, this Court “enjoys considerable discretion” in granting or denying a motion to

certify a class. Shook v. Board of County Commissioners of El Paso, 543 F.3d 597, 603 (10th

Cir. 2008).

   B. The putative class is not ascertainable given the Plaintiff’s definition

       Courts have held that Rule 23(a) imposes an implied requirement that the putative class

membership must be ascertainable. “[I]mplicit in the requirements of Rule 23 is that a proposed

class definition be ascertainable—it must be precise and objectifiably verifiable, rather than

dependent upon subjective criteria or extensive factual analysis.” In re Plastics Additives

Antitrust Litig., 2006 WL 6172035, 3 (E.D. Pa., Aug. 31, 2006) (unpublished) (bold emphasis

added); see also Stinson v. City of New York, 282 F.R.D. 360, 367 (S.D.N.Y. 2012) (“ ‘An

identifiable class exists if its members can be ascertained by reference to objective criteria.’ ” Id.

(citation omitted)).

       In light of this ascertainability requirement, Plaintiff’s definition fails to meet it.

Specifically, the definition of Plaintiff’s class would require that a factual analysis of each

account for which Defendant sent a letter be analyzed and determined whether the account

constitutes a consumer debt. The creditor for which Defendant was collecting, Astor Bros. is an

investment and advisory firm; it is not a consumer lender. As such, a determination of the class



                                                  12
membership would require a very fact-intensive analysis to determine the nature of the account

debtors. This analysis would entail and require examination of each account debtor to determine

whether the account was based upon a consumer debt (i.e., one that was used primarily for

personal, family, or household purposes), since the existence of a consumer debt is a requisite for

a claim to be brought under the FDCPA. See 11 U.S.C. § 1692a(5).

       Relevant case law supports a finding by this Court that the class defined by Plaintiff is

not ascertainable. In Rowden v. Pac. Parking Sys., Inc., 282 F.R.D. 581 (C.D. Cal. 2012) a class

of purchasers of parking whose credit card receipts were not properly truncated was not

ascertainable because fact-specific inquiries would be required to determine which purchasers

were “consumers” within the meaning of FACTA. Rowden stated:

               This case does not involve the victims of identity theft. Nor does it involve the
               printing of the last five digits of consumers’ credit card numbers on parking
               receipts. This case only involves the alleged failure by Laguna Beach to truncate
               the expiration dates of consumers’ credit cards on parking receipts. Mr. Martin
               does not allege that he, or any other member of the proposed class, suffered actual
               damages as a result of Laguna Beach’s alleged FACTA violations. Mr. Martin’s
               proposed class definition includes:

                      All individuals in the United States of America who, from June 4, 2008
                      through the date of class certification [the “Class Period”], were provided
                      at the point of sale or transaction with an electronically-printed receipt by
                      Defendants on which they printed the expiration date of the person’s credit
                      or debit Card. Excluded from the class is any individual who has suffered
                      identity theft as a result of Defendants’ violations of FACTA as delineated
                      in this Complaint.

Id. at 583–84. In agreeing that a class action was not a superior method of resolving the dispute

and that the class was not ascertainable, Rowden stated “Here, the necessary individual inquiries

for each member of the proposed class impair the Court’s ability to effectively and efficiently

manage the litigation [because a] violation of FACTA is limited to consumers.” Id. at 585.



                                                13
“Because liability under FACTA turns on this distinction, an individual, fact-specific inquiry is

necessary to determine whether every member of the proposed class is properly considered a

consumer.” Id. Based on this the court denied class certification. Id.

       Other relevant cases include Newton v. Southern Wood Piedmont Co., 163 F.R.D. 625,

632 (S.D. Ga. 1995) (class of persons exposed to chemicals from a plant and “who have

specifically evidenced a keratosis” cannot be certified because issues of exposure and medical

condition would require trial to determine class membership), aff’d mem., 95 F.3d 59 (11th Cir.

1996) and Tickner v. Rouse’s Enters., L.L.C., 2014 WL 1764738, at *10 (E.D. La. May 2, 2014)

(holding ascertainability was not met when defendant’s records “d[id] not contain the

information needed to determine which putative class members me[t] the requirements for

ascertaining a claim” such that “individualized issues would have to be resolved at trial”), aff’d

sub nom. Ticknor v. Rouse’s Enters., L.L.C., 2014 WL 6440397 (5th Cir. Nov. 18, 2014).

    C. Plaintiff does not have standing to sue and multiple judgments have been obtained
       against putative class members, and, therefore Plaintiff fails to meet the typicality
       requirement

       Another requirement for Plaintiff to certify a class is that he must have standing as a class

representative. The named class representatives must allege and show that they suffered an injury

and cannot base their claim on the injuries suffered by other unidentified members of the

proposed class. Lewis v. Casey, 518 U.S. 343, 357 (1996); see also O’Shea v. Littleton, 414 U.S.

488, 494, 94 S. Ct. 669, 38 L Ed. 2d 674 (1974) (“[I]f none of the named plaintiffs purporting to

represent a class establishes the requisite of a case or controversy with the defendants, none may

seek relief on behalf of himself or any other member of the class.”). If Defendant does not have

standing, then he is not typical of the class.



                                                 14
        Defendant is filing herewith its Motion to Dismiss based on a lack of standing of Plaintiff

which deprives this Court of subject matter jurisdiction. Defendant incorporates by reference the

relevant facts and arguments of the Motion to Dismiss into this section of this Opposition as if

set forth herein in their entirety.

        Additionally, Defendant holds judgments or has otherwise settled or compromised any

possible claim that some class members might have based on the allegations in the Complaint.

Based on these facts, typicality is also not met as these judgments or settlements can be asserted

against certain of the class members, precluding typicality from existing.

    D. Plaintiff’s credibility and character preclude him from acting as representative of the
       putative class

        “A named plaintiff who has serious credibility problems... may not be an adequate class

representative” CE Design Ltd. V. King Architectural Metals, Inc., 637 F.3d 721, 726 (7th Cir.

2011). In Davidson v. Citizens Gas & Coke Utility, the Court stated that

                The felony convictions of Amos and Williams are relevant to our consideration of
                class representation issues for two reasons. First, personal characteristics, such as
                the credibility and integrity of a putative class representative, have a direct bearing
                on their ability to adequately represent absent members of the class. London v.
                Wal-Mart Stores, Inc., 340 F.3d 1246, 1254 (11th Cir. 2003); Kline v. Wolf, 702
                F.2d 400, 403 (2nd Cir. 1983) (upholding district court's finding that potential
                class representative's admitted false statements left their credibility open to serious
                attack). “Problems of credibility, when sufficiently serious, can prevent a named
                plaintiff from being certified as a class representative.” Weikel v. Tower
                Semiconductor Ltd., 183 F.R.D. 377, 397 (D.N.J.1998). While we acknowledge
                that functionally the plaintiffs’ attorney is most often the true driving force behind
                the representation of the class, the named representatives are still required to be
                more than window dressing or puppets for class counsel. Kirkpatrick v. J.C.
                Bradford & Co., 827 F.2d 718, 727 (11th Cir. 1987). A putative class
                representative’s lack of credibility should not be allowed to significantly detract
                from the case. In re Frontier Ins. Group, Inc. Securities Litigation, 172 F.R.D. 31,
                47 (E.D.N.Y.1997). A representative must, at the very least, be trustworthy
                enough to protect the interests of the class by working to pursue a remedy which
                benefits the class as much as it does counsel. Kirkpatrick, 827 F.2d at 727.


                                                  15
238 F.R.D. 225, 229 (S.D. Ind. 2006). Davidson used the named plaintiffs’ convictions as a basis

to deny certification of the class. Id. at 234.

       Additionally, “[i]n class actions, however, named plaintiffs owe fiduciary duties to absent

class members.” AM. LAW INST., PRINCIPLES OF THE LAW OF AGGREGATE LITIGATION § 1.04

Comment a, Reporter’s Notes (2010); see also Culver v. City of Milwaukee, 277 F.3d 908 (7th

Cir. 2002) (“the fate of the class members is to a considerable extent in the hands of a single

plaintiff… whom the other members of the class may not know and who may not be able or

willing to be an adequate fiduciary of their interests.”).

       In this case, Plaintiff fails to meet the adequacy of representation requirement due to

several facts: (1) he is a convicted felon based on dishonest conduct and as part of his sentencing

was prohibited from acting in a role of a fiduciary, (2) he is a serial bankruptcy filer that has

established a pattern of abusing the bankruptcy process to delay and hinder creditors, and (3) he

has demonstrably shown that he cannot comply with court orders by virtue of the two most

recent dismissals of his bankruptcy cases that were due, in part, to his “willful failures to abide

by the court’s order,” and, as a result was time-barred from refiling future bankruptcy petitions.

       Rule 23(a)(4) also examines whether Plaintiff has the ability to oversee class counsel

effectively when their interests might diverge from those of the class. CE Design, 637 F.3d at

724 (benefit of adequate class representative is that he can “ensure that class counsel act as

faithful agents of the class”). This entails determining whether Plaintiff knows enough about the

case to oversee counsel. See Kirkpatrick v. J.C. Bradford & Co., 827 F.2d 718, 727 (11th Cir.

1987) (a “potential class is entitled to more than blind reliance upon even competent counsel by

interested and inexperienced representatives”); Hillis v. Equifax Consumer Svsc., Inc., 237


                                                  16
F.R.D. 491, 502 (N.D. Ga. 2006) (no adequacy where plaintiff was “unfamiliar with many of the

specific allegations that form the basis for the claims”); see also In re FEMA Trailer

Formaldehyde Prods. Liabl. Litig., Case 2:07-md-01873-KDE-ALC, Doc. 1014 at 20 (E.D. La.

Dec. 29, 2008) (unpublished) (denying certification in part on the adequacy grounds and noting

that “proposed class representatives believe that they have no responsibility to other class

members”). Rule 23(a)(4) also examines whether Plaintiff has enough independence to oversee

class counsel. London v. Wal-Mart Stores, Inc., 340 F.3d 1246, 1255 (11th Cir. 2003) (prior

business relationship between plaintiff and counsel rendered plaintiff inadequate class

representative because “the former financial relationship creates a potential conflict of interest”)

(emphasis in original).

       Here, Plaintiff has agreed to apply the proceeds he might obtain in this case to the balance

he owes his prior bankruptcy attorney (who is also his current counsel in this case). Such

agreement may compromise Plaintiff’s decisions because if he is not going to receive the

proceeds, his interests naturally diverge from the class and he might not have much of an interest

in the amount of any award that is obtained in behalf of the class. Such relationship may also

impose a conflict of interest between the Plaintiff, the class, and class counsel. Additionally,

Plaintiff is virtually clueless as to what a class representative is, what his duties are as the class

representative, and what class certification requirements are; and his deposition testimony

conflicts with his declaration submitted in support of the Motion.

    E. Plaintiff’s counsel is inadequate for representing the putative class

       “The adequacy requirement mandates an inquiry into the zeal and competence of the

representative’s counsel.” Jones v. Singing River Health Servs. Found., 865 F.3d 285, 294 (5th



                                                   17
Cir. 2017); see also Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 626 n.20 (1997) (part of the

adequacy inquiry is to consider the “competency and conflicts of class counsel”). Also, the Court

remains free to consider “any other matter pertinent to counsel’s ability to fairly and adequately

represent the interests of the class.” Rule 23(g)(B) Fed. R. Civ. P. Proposed class counsel’s

failure to conduct an adequate investigation into the claims of the class has been a basis for

deeming counsel inadequate. The failure of proposed class counsel to inform the class

representative of his duty to the class has also been a basis to render counsel inadequate. See

Porter v. Nationscredit Consumer Discount Co., 229 F.R.D. 497, 499 (E.D. Pa. 2005)

(“Counsel’s apparent failure to properly inform Ms. Porter of her presumable role and

responsibilities as lead Plaintiff is just one of the many reasons that the Court harbors a concern

over Plaintiff’s Counsel’s ability to adequately represent any class.”).

       In this case, Plaintiff’s counsel is inadequate for the following reasons: (1) Plaintiff`s

counsel originally presented a fee and representation agreement that did not cover representation

for a class action and only discovered this mistake merely days prior to Plaintiff`s deposition

because Defendant sought such information in discovery; (2) Plaintiff`s counsel failed to identify

and acknowledge documents produced directly to him even after having reviewed the documents

produced by Defendant, used the documents in an exhibit in the deposition he conducted, and

conducted a second deposition in which the documents were also addressed; (3) Plaintiff`s

counsel is improperly seeking certification under Rule 23(b)(2) in this case; (4) Plaintiff`s

counsel filed the Motion when it does not comply with the applicable local rules for length and

he did not seek leave to file an overlength Motion; Plaintiff`s counsel’s own declaration

submitted in support of the Motion has a caption for a different case; Plaintiff’s counsel filed the



                                                 18
Motion for Summary Judgment that relies upon a pre-2010 version of the rules and seeks

summary judgment on claims not pleaded and for which leave to add such claims has neither

been sought nor granted; and (5) Plaintiff’s counsel has ostensibly failed to educate Plaintiff on

his role and duties in this case as well as failed to adequately investigate the claims of Plaintiff

and the putative class when he failed to plead claims in the Complaint other than the one for a

violation of the FDCPA due to the allegation that” Defendant’s notice limits the methods for

Plaintiff to contact Defendant.” See Complaint, § 28.

   F. Plaintiff may not seek certification of a class for obtaining equitable relief

       The FDCPA does not permit private actions for injunctive relief. 15 U.S.C. § 1692k;

Vitullo v. Mancini, 684 F.Supp.2d 760, 763-64 (E.D. Va. 2010) (“Congress did not intend to

allow private litigants to seek injunctive relief under § 1692k”); Weiss v. Regal Collections, 385

F.3d 337, 342 (3d Cir. 2004) (“Because the statute explicitly provides declaratory and equitable

relief only through action by the Federal Trade Commission, we believe the different penalty

structure demonstrates Congress's intent to preclude equitable relief in private actions [under the

FDCPA]”); Crawford v. Equifax Payment Services, Inc., 201 F.3d 877, 882 (7th Cir. 2000) (“all

private actions under the [FDCPA] are for damages”); Sibley v. Fulton DeKalb Collection

Service, 677 F.2d 830, 834 (11th Cir. 1982) (“equitable relief is not available to an individual

under the civil liability section of the [FDCPA]”). Additionally, No Rule 23(b)(2) class can be

certified where an individual award of monetary relief is sought. Wal-Mart Stores, Inc., v. Dukes,

131 S Ct. at 2557–58 (“Rule 23(b)(2) applies only when a single injunction or declaratory

judgment would provide relief to each member of the class. It does not authorize class

certification when each individual class member would be entitled to a different injunction or



                                                  19
declaratory judgment against the defendant. Similarly, it does not authorize class certification

when each class member would be entitled to an individualized award of monetary

damages.… Given that structure, we think it clear that individualized monetary claims belong in

Rule 23(b)(3).”).

   G. A class action is not a superior method of adjudication under Rule 23(b)(3)

   The class action device is “an exception to the usual rule that litigation is conducted by and

on behalf of the individual named parties only.” Califano v. Yamasaki, 442 U. S. 682, 442 U. S.

700-701 (1979). Furthermore, the individual interests of class members in this case render a class

inferior and prevent common questions from predominating over other questions if each class

member will have individualized amounts of actual damages (unlike Plaintiff who has none).

Also, a proposed class action is not superior when statutory attorney’s fees are available for

individual lawsuits. Castano v. Am. Tobacco Co., 84 F.3d 734, 748 (5th Cir. 1996). This is so

because in the cases where fees are available, there are no structural impediments to an

individual bringing his own lawsuit under the FDCPA. In fact, it was “Congress's intent that the

Act should be enforced by debtors acting as private attorneys general.” Graziano v. Harrison,

950 F.2d 107, 113 (3d Cir. 1991). Additionally, compared to a class settlement (where each class

member stands to receive very little), individual lawsuits by class members would result in

“individual damage claims [that] are [comparatively] high” under the FDCPA. Castano, 84 F.3d

at 748. Also annihilating damages or awards are a basis for denying class certification. See

Leysoto v. Mama Mia I., Inc., 255 F.R.D. 693 (S.D. Fla. 2009) (class certification denied when

there was no “showing of actual economic harm,” “no indication of misconduct or malicious

intent in this dispute, the threat of annihilation associated with certification does not serve the



                                                  20
purpose of the legislation, and moreover, is simply unnecessary to effectively enforce the Act.”

Id. at 699).

        Since the FDCPA provides for attorney’s fees for individual lawsuits and provides for

actual damages plus statutory damages up to $1,000.00, class members would be better off

litigating on their own, thus precluding superiority of a class action. Additionally, other

alternatives exist in addition to individual lawsuits by class members: courts have found

superiority is lacking when there is some form of government regulation already in place. See In

re Bridgestone/Firestone, Inc., 288 F.2d 1012, 1019 (7th Cir. 2002) (“Regulation by the

NHTSA, coupled with tort litigation by persons suffering physical injury, is far superior to a suit

by millions of uninjured buyers for dealing with consumer products that are said to be failure-

prone.”) (Emphasis in original).

                                         CONCLUSION

        In conclusion, this Court should not grant Plaintiff’s Motion because he has failed to

prove, by a preponderance of the evidence, that the requirements necessary for this Court to

certify the putative class he has defined have been met. After doing a rigorous analysis of the

requirements, this Court should find that it should exercise its broad discretion to deny class

certification because of the reasons set forth in this Opposition, which include the defined class

being unascertainable, Plaintiff’s not having standing and otherwise not being typical of the

class, Plaintiff’s credibility and character rendering him inadequate, Plaintiff’s counsel’s being

inadequate, a Rule 23(b)(2) class is unavailable, and a class action is not a superior way to

adjudicate this dispute. Wherefore, Defendant respectfully requests that this Court deny the

Motion to Certify Class filed by Plaintiff.



                                                 21
DATED this 31st day of July, 2020.

                                          /s/ Chad C. Rasmussen
                                          Chad C. Rasmussen
                                          Attorney for Defendant




                                     22
                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 31st day of July, 2020, I sent a copy of this Memorandum by
electronic court filing notification, to the following:

Ryan L. McBride
David J. McGlothlin
KAZEROUNI LAW GROUP, APC
2633 E Indian School Road, Ste. 460
Phoenix, AZ 85016
(602) 900-1288
ryan@kazlg.com
david@kazlg.com

Theron D. Morrison
Cory Cottam
MORRISON LAW GROUP
290 25th St., Ste 102
Ogden, UT 84401
(801) 392-9324
therondmorrison@gmail.com
cory@morlg.com

                                                    /s/ Chad C. Rasmussen
                                                    Chad C. Rasmussen




                                               23
